DETAILED ACTION
New Examiner
This application has been assigned to a new examiner. If the applicant believes that it would further prosecution to discuss the history of the case or other matters she is invited to arrange an interview.
While not conceding to the arguments presented by the applicant, the examiner has replaced the teachings of Teeter with those of Duman below in order to more directly demonstrate that everything claimed is structurally old and well-known, not only obvious based on basic physics and suggestions of the prior art.

Allowable Subject Matter
Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not appear to teach or fairly suggest the attunement of the various valves which constitute the “fluid control devices” such that, regardless of the operating mode of the device the flow variation is less than 15% between the operating modes.

Election/Restrictions
Claims 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid control devices in claims 1 and 11-13, interpreted as the valves disclosed in the specification. Because the valves are sufficient structure to perform the function, 112(f) is not considered to be invoked in claims 2-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 requires that the controller minimize an absolute difference in a total pressure of the system. It is not clear what it might mean for the controller to perform such a task. The absolute difference in total pressure of the system between two operating modes, as disclosed, is determined entirely by the physical characteristics (i.e. the flow resistance) of the heat exchangers and valves which are in use during those modes.
Additionally, the claim requires the “minimization” of absolute pressure differences and then specifies that those differences are measured during the operational modes and not during the transitions between them. In such a context, “minimization” is a term of degree without any guidance. It is unknown how much difference is tolerable between different modes to qualify as having been minimized.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As stated above, the claim requires the controller to perform a task which it is not capable or designed to do. The claim essentially requires one of ordinary skill in the art to devise different operational modes than those which are disclosed (i.e. those of Figures 2a-2c) in which valves may be opened or closed at different degrees during the different operational modes (as opposed to during a transition between them) such that the controller has something to do. The (a) breadth of the claims is extensive and poorly defined. The € level of predictability in the art cannot be properly assessed as it is unclear what the invention might even look like if it were enacted. The (f) amount of direction provided is insufficient as the claim encompasses material not disclosed.

Claim Rejections - 35 USC § 103
Claim 1-3, 5-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 2005/0150410) in view of Small (US 1,701,341) and Duman (US 2014/0262305).
Regarding claim 1, Haas discloses a cooling system, comprising:
a cooling device (three medium heat exchanger 10, see figure and paragraph [0031]) including a first cooling passage (refrigerant passage of evaporator 14, see figure and paragraph [0030]) and a second cooling passage (cooling water passage in left chamber 12, see figure and paragraph [0030]);
a first heat transfer fluid (refrigerant in compression cycle 54, see paragraph [0030]) and a second heat transfer fluid (cooling water of the free cooling cycle, see paragraph [0031]) flowing through the second cooling passage;
a first heat exchanger (50, see figure and paragraph [0027]) in fluid communication with the first heat transfer fluid and the second heat transfer fluid;
a second heat exchanger (28, see figure and paragraph [0028]) in fluid communication with the second heat transfer fluid and a source of external air; and
a system of fluid control devices (valves, see figure) in fluid communication with the second heat transfer fluid; and
a controller (electronic control system, not shown, see paragraph [0025]) configured to selectively control the cooling device and the system of fluid control devices to operate the cooling system in a plurality of operating modes (details of the operating modes are set forth in the rejections for dependent claims 5 and 6 below), wherein the plurality of operating modes controls one or more operating parameters of the system of fluid control devices.

Haas et al. does not explicitly disclose that the cooling passages for the first and second heat transfer fluids are cooling coils as such.
However, Small explicitly discloses a heat exchanger which uses cooling coils for two different cooling media to cool a third substance (lower pipe 10 with inlet at 20 and outlet at 21, see figure 1 and page 1 left column lines 26-27, has the first cooling medium and is the first cooling coil, and pipe 12 with inlet at 22 and outlet 23 for cooling fluid, see page 1 left column lines 27-29, has the second medium and is the second cooling coil; see page 1 left column lines 29-36 and figure 1 for relative positions of the cooling coils, with casing or shells 27-36 being where the fluid being cooled is, see page 1 lines 51-73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the distinct cooling coils and accompanying shell structure of Small, instead of the chambers of Haas, in order to ensure a greater degree of thermal contact, and thus heat transfer, between the fluid being cooled (process water) and the fluids doing the cooling (cooling water and refrigerant).

Haas et al does not explicitly disclose that the controller is configured to operate the system of fluid control devices to minimize a change in a total pressure drop of the second heat transfer fluid when the cooling system switches between a plurality of operating modes.
Duman explicitly teaches that a sudden change in pressure between one side of a valve and another should be avoided to avoid noise from the valve opening and closing (Para. [0028] “water hammer”) and that a change in total pressure can be avoided by controlling relative timing and degrees of opening of different valves (Para.[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure or program the controller of Haas et al, which is already configured to operate the system of fluid control devices, to do so such that the change in total pressure drop of the second heat transfer fluid when switching between operating modes is minimized, in order to prevent noise from operation of the valves.

Regarding claim 2, the system of fluid control devices of Haas et al, and therefore of Haas et al in view of Small and Duman, includes a first valve (40, see figure and paragraph [0025] of Haas et al) positioned between an outlet of the second heat exchanger and an inlet of the first heat exchanger, the first valve configured to be modulated over a total valve position range from a full closed position to a full open position (see paragraph [0025], which states that a portion of the water can be diverted).

Regarding claim 3, the system of fluid control devices of Haas, and therefore Haas et al in view of Small and Duman, further comprises a second valve (48, see figure in Haas) positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger, the second valve being configured to modulate a flow of the second heat transfer fluid in incremental steps of a predetermined amount (see paragraph [0028]; “completely or partly” means there are increments, and as a solenoid valve, there is inherently a limited number of positions the controller can make the valve be at).

Regarding claims 5 and 6, the controller of Haas et al, and therefore of Haas et al in view of Small and Duman, is explicitly configured to operate the system in three modes: free cooling (if the temperature is sufficiently low, see paragraph [0028]; this is the applicant’s disclosed free cooling mode and the third operating mode in the claims, as recited in claim 8), vapor compression cycle (see paragraph [0029] of Haas et al; this is the applicant’s disclosed “mechanical mode” and the first mode in the claims, recited in claim 5), and hybrid (paragraphs [0032] and [0033] of Haas et al, using the free cooling cycle while it is insufficient, in addition to the vapor compression cycle; this is comparable to the applicant’s disclosed hybrid mode and the second mode in the claims, as recited in claim 6). Furthermore, these are the same modes as disclosed in the application, with the same valve positions.

Regarding claim 11, the system of Haas et al, and therefore of Haas et al in view of Small and Duman, further includes at least one temperature sensor in communication with the controller (inherently present; outside temperature determines which operating mode to use, see paragraph [0031]), and the controller is further configured to determine an operating mode based at least in part on an input signal from the at least one temperature sensor.

Regarding claim 12, the first heat exchanger of Haas is a condenser (see paragraphs [0015] and [0027]), the second heat exchanger is a dry cooler (see figure and paragraph [0025]), the first heat transfer fluid is a refrigerant (refrigerant in vapor compression cycle, see paragraph [0030]), and the second heat transfer fluid is cooling water (see paragraph [0015]).

Regarding claim 13, the controller of Haas et al, and therefore of Haas et al in view of Small and Duman, is further configured to operate the system of fluid control devices, which are valves, to provide a constant flow rate of the second heat transfer fluid when the cooling system switches between operating modes, because the flow rate of the second heat transfer fluid is determined by the pump, not the valves.

Claim 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Small, Duman, and Gilbert (US 2013/0199627).
Regarding claim 4, Haas, as  modified, teaches two three-way valves instead of three two-way valves positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger.
However, Gilbert explicitly states that “an equivalent flow arrangement of three two-way valves” may be used in place of a three-way valve (see paragraph [0106] and figures 5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the equivalent arrangement of three two-way valves, as is disclosed by Gilbert, in the system of Haas et al, in order to make it easier to perform maintenance on one potential line shutoff at a time.

Regarding claim 8, Haas further teaches that the controller is configured to operate in a third operating mode (free cooling mode, if the temperature is sufficiently low, see paragraph [0028] of Haas et al).
Furthermore, this would, in the system of Haas, as modified, entail directing the second heat transfer fluid through the second cooling coil, the third valve, and the second heat exchanger, and modulating the flow of the second heat transfer fluid through the first valve and the second valve.

Regarding claims 9 and 10, the controller of Haas is configured to modulate the flow of the second heat transfer fluid by opening or closing the first valve (first valve 40, see paragraph [0025] of Haas re. control of the valve) for a predetermined time while opening or closing the second valve by a predetermined amount (second valve is 48, see paragraph [0028] of Haas for distributing cooling water completely or partly to one side or the other), because any setting of the first and second valves constitutes a modulation of the flow of the second heat transfer fluid, and the controller is configured to control the valves.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, Small, Duman, and Inoue et al (US 2003/0033165). 
Regarding claim 7, the inlet of the first heat exchanger of Haas is a first inlet, and the cooling system of Haas further includes a compressor (56, see figure and paragraph [0034]) in fluid communication with the first heat transfer fluid (refrigerant) and positioned between an outlet of the first cooling coil and a second inlet of the first heat exchanger (see figure).
Additionally, Haas et al. states that free cooling mode is used when it is cold enough outside (see paragraph [0011]), and the mechanical mode or hybrid mode is used when the outside temperature is not sufficiently low (see paragraph [0011]).
Furthermore, the temperature of the second heat transfer fluid cannot fall below the temperature outside, because it is a free cooling loop. This means that if it is warmer outside, the temperature of the free cooling loop, which is used to cool the vapor compression cycle via condenser 50, will inherently be warmer.
It is noted that Haas et al. does not explicitly state that the controller is configured to reduce a cooling capacity of the compressor and the first cooling coil in the second operating mode such that a temperature of the first heat transfer fluid entering the second inlet in the second operating mode is lower than a temperature of the first heat transfer fluid entering the second inlet in the first operating mode, because Haas et al. does not explicitly disclose the compressor to be a variable speed compressor.
However, Inoue et al. explicitly states that using a variable-speed compressor is more efficient than a constant-speed compressor, and that the compressor should be run at the speed that will meet the load to maximize the efficiency (see paragraph [0004]), and this energy savings is worth it to retrofit (see paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable speed compressor, as is taught by Inoue et al, in the system of Haas, in order to save energy. Furthermore, this would include lowering the compressor speed while operating in the second mode such that the temperature of the first heat transfer fluid entering the second inlet in the second operating mode is lower than the temperature of the first heat transfer fluid entering the second inlet in the first operating mode, because in the second or hybrid operating mode, the second cooling fluid is directly taking some of the heat from the load and therefore the load being matched is lower, thus permitting a lower compressor speed and higher efficiency.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763